Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered. Claims 1-3, 7, 9-12 and 14-16 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an attachment mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al. (US 2010/0320101) in view of Zucchini (US 6,786,331) and Ng et al. (US 10,227,174).
Regarding claims 1, 3 and 16, Biondi discloses a container (See Figs. 1-2) for consumer goods comprising: a first major wall (at 10), a second major wall (at 11), first minor side wall (8) and second minor side wall (9) opposed to the first minor side wall, a top wall (at 12) and a bottom wall (at 13 in Fig. 1); a box portion (at 4 in Fig. 2) defining at least a first compartment for containing consumer goods and a first opening (at 5 in Fig. 2) for accessing consumer goods in the first compartment; and a first lid (at 6 in Fig. 2) connected to the box portion by a first lid hinge line (at 7) extending across the first minor side wall of the container, the first lid being movable relative to the box portion between a closed position (as shown in Fig. 1) in which the first lid covers the first opening and an open position (as shown in Fig. 2) in which the first opening is uncovered. Biondi discloses the claimed invention except for the first panel and the first panel of the container being provided with an attachment mechanism for assisting with attaching the first panel of the container to an external object.
Regarding the first panel, Zucchini teaches a hinged lid container (at 10 in Fig. 1) comprising a first panel (panel formed by portions 2/3) connected to the box portion at a hinge line (14) along an edge of a box portion between a major wall (panel opposite panel 6) and minor side wall (7), in which the first panel overlies at least a portion of a first major wall of the container (similar to that shown in 
Regarding the attachment mechanism, Ng teaches a container (1) for smoking articles, wherein the container comprises a first panel (9) hingedly connected to the body of the container, wherein the first panel provided with an attachment mechanism (coupling mechanism, which can be a film having a microsuction layer on one side as described in column 5, lines 15-20), for the purpose of detachably coupling the first panel to the body of the container between first and second positions (column 5, lines 5-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first panel of Biondi-Zucchini with an attachment mechanism as taught by Ng in order to allow for a more secure coupling between the first panel and the container body when the inner surface of the first panel is not being used/viewed. Furthermore, when the attachment mechanism on the first panel of Biondi-Zucchini-Ng is uncoupled from the container body, the attachment mechanism on the first panel is fully capable of assisting with attaching the first panel of the container to an external object which is distinct from the container for consumer goods, if desired.
Regarding the intended use of the claimed invention “an attachment mechanism for assisting with attaching the first panel of the container to an external object…distinct from the container for consumer goods”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing 
Regarding claim 7, Biondi discloses the first lid comprises a first lid first major wall, a first lid second major wall, first lid first and second opposed minor side walls, and a first lid top wall, wherein the first lid top wall forms the top wall of the container (as shown in Figs. 1-2).
Regarding claim 14, the container of Biondi-Zucchini-Ng is fully capable of holding aerosol-generating articles therein.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al. (US 2010/0320101) in view of Zucchini (US 6,786,331) and Ng et al. (US 10,227,174) as applied to claim 1 above, in view of Polloni et al. (US 7,845,491). As described above, Biondi-Zucchini-Ng discloses the claimed invention except for the slit. However, Polloni teaches a container (Fig. 20) for consumer goods comprising: a first major wall (at 7 in Fig. 20), a second major wall  (at 11), first and second opposed minor side walls (wall 9 in Fig. 20 and wall on the opposite side of 7 in Fig. 20), a top wall (top wall near 5 in Fig. 19) and a bottom wall (at 12); a box portion (at 3) defining at least a first compartment for containing consumer goods and a first opening (at 32 in Fig. 20) for accessing consumer goods in the first compartment; and a first lid (at 5) connected to the box portion by a first lid hinge line, wherein the container further comprises a first panel (13) connected to the box portion by a first panel hinge line (14) and configured to pivot between a first position (as shown in Fig. 19) in which the first panel overlies at least a portion of the first major wall of the container, and a second position (as shown in Fig. 20) in which the first panel extends substantially away from the box portion of the container, wherein the first major wall has a slit (36) for the purpose of receiving tongue (35) on the first panel to hold the .

Claims 9-12 rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al. (US 2010/0320101) in view of Zucchini (US 6,786,331) and Ng et al. (US 10,227,174) as applied to claim 1 above, and further in view of Focke et al. (US 5,699,903). As described above, Biondi-Zucchini-Ng discloses the claimed invention except for the second compartment and second lid. However, Focke teaches a container (as shown in Fig. 1) comprising a first compartment (at 10) having a first lid (at 14); and a second compartment (at 11) having a second lid (at 15), for the purpose of receiving two packs of elongate articles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of Biondi-Zucchini-Ng with a second compartment/lid as taught by Focke in order to facilitate separately holding a second group of tobacco articles. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Zucchini teaches a second panel (at 4/5) indirectly connected to the box portion by a second panel hinge line (15) and configured to pivot between a first position in which the second panel overlies at least a portion of the second major wall of the container, and a second position in which the second panel extends substantially away from the box portion of the container.
Regarding claim 11, Zucchini teaches the second panel hinge line extends along an edge separating the box portion second major wall from the first minor side wall or the second minor side wall (when in the first position).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al. (US 2010/0320101) in view of Zucchini (US 6,786,331) and Ng et al. (US 10,227,174) as applied to claim 1 above, and further in view of Conte (US 4,852,729). As described above, Biondi-Zucchini-Ng discloses the claimed invention except for the device comprising a housing and slit. However, Conte teaches a system (See Fig. 2) comprising a device (at 10) and a container (19), wherein the device comprises a housing (at 11/12/13/14) and a slit (at 16) in the housing, wherein the slit receives the container, for the purpose of carrying a smoking article container in combination with a smoking accessory. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of Biondi-Zucchini-Ng within a device as taught by Conte in order to provide convenient storage of smoking articles and smoking accessories. Furthermore, the device of Biondi-Zucchini-Ng-Conte is fully capable of being used in an electrically heated smoking system. Moreover, the claim does not specify that the first panel of the container is the only portion of the container that is received in the slit of the housing, therefore, since the entire lower portion of the container is received within the slit (as shown in Fig. 2 of Conte), the first panel of Biondi-Zucchini would also be received within the slit of the housing.




Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.
Applicant argues that Biondi in view of Zucchini and Ng fails to teach or suggest, at least, "the first panel of the container is provided with an attachment mechanism for assisting with attaching the first panel of the container to an external object; and the external object is distinct from the container for consumer goods" as recited in amended claim 1. None of the cited references disclose or suggest attaching an external object, that is distinct from the container for consumer goods, to the first panel of the container for consumer goods. 
Regarding Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., attaching an external object, that is distinct from the container for consumer goods, to the first panel of the container for consumer goods) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner points out that the claim recites “the first panel of the container is provided with an attachment mechanism for assisting with attaching the first panel of the container to an external object; and wherein the external object is distinct from the container for consumer goods. As described above, in the position when the attachment mechanism on the first panel of Biondi-Zucchini-Ng is uncoupled from the container body, the attachment mechanism on the first panel is fully capable of assisting with attaching the first panel of the container to an external object which is distinct from the container for consumer goods, if desired.
Regarding the intended use of the claimed invention “an attachment mechanism for assisting with attaching the first panel of the container to an external object…distinct from the container for consumer goods”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art for assisting with attaching" recites functional language which only requires that the attachment mechanism is capable of being used to attach the first panel to an external object distinct from the container for consumer goods.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Applicant argues that the Examiner at page 6, states "the attachment mechanism on the first panel of Bondi- Zucchini-Ng is fully capable of assisting with attaching the first panel of the container to an external object, if desired". This is clear error. Applicant asserts that this assertion is a mere conclusory statement, without any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. The Examiner is stating that it would have been "obvious to try" to attach an external object to the attachment mechanism of the panel of the container, because it is "capable" of it. This assertion is clearly not sufficient according to KSR case law noted above. The Examiner's assertion that one of skill in the art would attach an external object to the attachment mechanism on the first panel of Bondi-Zucchini-Ng is mere speculation, unsupported by any evidence. Indeed, it is clear that the attachment mechanism of Ng is specifically for attaching the flap (9) to the package (1) when the panel is in the first position [see col 5, lines 15- 20 of Ng]. It is therefore not provided in a position on the package that would facilitate the function of attaching the flap to an external object. Why would one of skill in the art modify the attachment mechanism on the first panel of Bondi-Zucchini-Ng to attach to an external object that is distinct from the container or consumer goods? Just because you can, is not an articulated reasoning with rational underpinnings to modify Biondi with Zucchini and Ng.
for assisting with attaching the first panel of the container to an external object…distinct from the container for consumer goods”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). The limitation "for assisting with attaching" recites functional language which only requires that the attachment mechanism is capable of being used to attach the first panel to an external object distinct from the container for consumer goods. In the position when the attachment mechanism on the first panel of Biondi-Zucchini-Ng is uncoupled from the container body, the attachment mechanism on the first panel is fully capable of assisting with attaching the first panel of the container to an external object which is distinct from the container for consumer goods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735